Citation Nr: 0910020	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO.  07-18 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina





THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).





ATTORNEY FOR THE BOARD


Cheryl E. Handy, Associate Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from 
November 1968 to June 1970.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a February 2005 
rating decision of the Winston-Salem, North Carolina, 
Department of Veterans Affairs (VA) Regional Office (RO).  
The North Carolina Department of Veterans Affairs had been 
listed as the Veteran's representative.  In correspondence 
dated in December 2008 that organization revoked its power of 
attorney in this matter.  The Veteran received a copy of that 
correspondence, which also advised him that he could 
designate another Veterans' Service Organization as his 
representative.  There has been no further communication from 
the Veteran in this matter; therefore, he is considered to be 
appearing pro se before the Board in this matter.  

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action on his part is required.


REMAND

The Veteran's service personnel records show that from April 
1969 to June 1970 he was stationed in Korea, as a member of 
Company B, 2nd Battalion, 17th Infantry Regiment, 7th Infantry 
Division.  His service treatment records (STRs) are silent 
for reports of complaints, findings, or treatment as to 
psychiatric disability.

PTSD was diagnosed on April 2007 VA examination, and private 
and other VA evaluations have also found he has PTSD as a 
result of his military experiences in Korea, such as race 
riots (including witnessing a white soldier beaten by black 
soldiers).  The evidence of record does not show the Veteran 
engaged in combat with the enemy; the diagnoses of PTSD are 
based on to date uncorroborated stressor events.

The U. S. Army and Joint Services Records Research Center 
(JSRRC) has advised they can only research stressful events 
if there are several items of specific information, including 
the Veteran's claim number and/or Social Security number, a 
two-month specific date range for when the stressful event 
occurred, the Veteran's unit of assignment during the 
stressful event, and the geographic location where the 
stressful event occurred.  

The Veteran has alleged several stressor events in service, 
and the RO forwarded this information to JSRRC for 
verification.  In March 2007, JSRRC informed the RO that the 
information it had received was insufficient to research the 
Veteran's stressors.  

Specifically, the Veteran reports seeing the remains of a 
driver killed in a rollover of a 5 ton truck in a ravine 
outside the motor pool; he identified the driver of the 
vehicle as [redacted] and the date of the event as in September or 
October 1969.  A statement by a serviceman familiar with an 
incident thus described (T.H.) indicates that [redacted] was the 
name of the driver of the vehicle which extracted the truck 
from the ravine (not as the serviceman killed in the 
rollover), confirms the date as being in either September or 
October 1969, and indicates that the unit involved was likely 
HHQ 2/17.  While the statement by T.H. appears inconsistent 
with the Veteran's (as it identifies [redacted] as a recovery 
person, and not as the victim in this event), it does provide 
a unit identification and a date range to assist in the 
verification of this alleged stressor.  To afford the veteran 
the benefit of the full scope of VA's duty to assist, a 
further attempt at verification of this event based on the 
additional information provided is indicated.  

Another alleged stressor event described by the Veteran is 
the witnessing of race riots at Camp Kaiser involving 
violence and burning of a base library.  The Veteran's 
account of the incident states that "he returned from leave 
to find that an angry crowd had set fire to a building."  
The RO has interpreted this statement to indicate that he was 
not a witness to the riot, but merely observed the aftermath.  
He should be afforded an opportunity to explain whether he 
actually witnessed any verifiable event during such race 
riot, and if so, to provide sufficient details of the event 
to allow for verification.  Notably, the date range provided 
for this incident by the Veteran and T.H. encompassed the 
months of October and November 1969.  The JSRRC search 
requested was for only the month of September 1969.

In addition, the Veteran described a stressor of witnessing 
black soldiers beating a white soldier with a brick.  JSRRC 
indicated there was insufficient information to allow for an 
effective search for this stressor event, because the 
soldier's name and unit number were not included.  However, 
the Veteran's correspondence received August 2006 identified 
the white soldier beaten as G.B.  The claims file includes a 
statement from G.B., to the effect that he was the victim of 
a beating by a group of black soldiers in a racially 
motivated attack, and sustained a broken nose.  G.B. states 
that he was assigned to C troop, 2nd Battalion, 10th Cavalry 
from June 1969 to June 1970.  Both the Veteran and G.B. 
indicate that such incident occurred in late 1969, possibly 
September, October, or December.  A stressor verification 
search was undertaken for only the month of September 1969.  
While G.B.'s statement does not mention whether he was beaten 
with a brick, it appears plausible that this incident may be 
the event described by the Veteran, further development for 
verification of such incident is necessary.  

Accordingly, the case is REMANDED for the following:

1. The RO should seek verification of the 
Veteran's account that a serviceman by the 
name of [redacted] was killed in a rollover of 
a truck.  The further identifying 
information for this verification attempt 
should include that the unit for Mr. [redacted] 
was HHQ 2/17th, and that the incident 
occurred in September or October 1969.  

2.	The Veteran should be asked to clarify 
his accounts of the race riots which 
resulted in the burning of a base library.  
He should be asked to specify whether he 
actually witnessed any verifiable stressor 
event (and not just the aftermaths), and 
if so to provide more detailed information 
(as described above) to allow for 
verification.  If he provides such 
information the RO should arrange for 
development for verification of the 
alleged event (through JSRRC) to its 
logical conclusion.  The RO should also 
arrange for verification of the Veteran's 
account that he witnessed the beating of a 
white soldier by black soldiers in light 
of the corroborating statement in the 
record provided by G.B.  The RO should 
arrange for corroboration of G.B.'s 
account (by search of his STRs), and if 
such is corroborated, to arrange for 
verification of the Veteran's account of 
this event (to include by verification of 
whether he and G.B. were co-located when 
the event occurred).

3.	Thereafter, if (and only if) an alleged 
stressor is verified, the RO should 
arrange for the Veteran to be examined by 
a psychiatrist to determine whether he has 
PTSD due to such stressor or stressors.  
His claims file must be reviewed by the 
examiner in conjunction with the 
examination.  The examination and the 
report thereof must be in accordance with 
DSM-IV.  Following examination and 
interview of the Veteran, and review of 
pertinent medical history, the examiner 
should opine whether the Veteran's has 
PTSD based on the corroborated stressor 
event.  If an alleged stressor event is 
corroborated, but PTSD is not diagnosed, 
the examiner should explain why the 
Veteran does not meet the criteria for 
such diagnosis.  The examiner should 
explain the rationale for all opinions 

4.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate SSOC and 
afford the Veteran the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).
 
